Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 19, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
*781Defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree in full satisfaction of the charges against him and was thereafter sentenced, as part of a negotiated plea agreement, to an indeterminate term of 2 to 6 years in prison. Defendant appeals, contending that his prison sentence is harsh and excessive. Our review of the record discloses no extraordinary circumstances warranting a modification of the sentence in the interest of justice (see, People v Brooks, 283 AD2d 776, lv denied 96 NY2d 916; People v Bagot, 262 AD2d 674, lv denied 93 NY2d 1001). Accordingly, we decline to disturb the sentence imposed by County Court.
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.